Name: Commission Regulation (EC) No 1824/1999 of 20 August 1999 amending Regulation (EC) No 1623/1999 fixing quantities for imports of bananas into the Community for the fourth quarter of 1999 under the tariff quotas or as part of the quantity of traditional ACP bananas
 Type: Regulation
 Subject Matter: economic geography;  international trade;  tariff policy;  trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 21. 8. 1999L 221/6 COMMISSION REGULATION (EC) No 1824/1999 of 20 August 1999 amending Regulation (EC) No 1623/1999 fixing quantities for imports of bananas into the Community for the fourth quarter of 1999 under the tariff quotas or as part of the quantity of traditional ACP bananas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1257/ 1999 (2), and in particular Article 20 thereof, (1) Whereas the Annex to Commission Regulation (EC) No 1623/1999 (3) fixes for the fourth quarter of 1999 the quantities of bananas available for each of the origins listed in Annex I to Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community (4), as amended by Regulation (EC) No 756/ 1999 (5); whereas as a result of material errors in the information transmitted to the Commission for deter- mination of the remaining quantities, the quantities for several origins should be corrected; whereas, therefore, the Annex to Regulation (EC) No 1623/1999 should be amended; (2) Whereas this Regulation should enter into force imme- diately so that operators are aware of the amended quantities before the period for lodging import licence applications for the fourth quarter begins; (3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1623/1999 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 1999. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. (2) OJ L 160, 26.6.1999, p. 80. (3) OJ L 192, 24.7.1999, p. 37. (4) OJ L 293, 31.10.1998, p. 32. (5) OJ L 98, 13.4.1999, p. 10. EN Official Journal of the European Communities21. 8. 1999 L 221/7 ANNEX ANNEX Quantities of bananas available, by origin listed in Annex I to Regulation (EC) No 2362/98, for the fourth quarter of 1999 (tonnes, net weight) Origin Quantities Ecuador 99 463,545 Costa Rica 104 472,066 Colombia 88 523,571 Panama 82 008,666 Other 47 033,736 Traditional ACP bananas 337 830,050